PER CURIAM.*
|, After considering the record, the applicable law, and the oral argument before the court, we have determined that the writ application was improvidently granted. Therefore, we recall the order dated October 3, 2014, granting the writ application. The writ application is hereby denied.
HUGHES, J., dissents and would consider the merits.
WEIMER, J., dissents and would resolve this matter on merits.

 Judge Scott J. Crichton, assigned as Justice ad hoc, sitting for Victory, J. for oral argument. He now sits as an elected Justice at the time this opinion is rendered. Retired Judge Patrick M. Schott, assigned as Justice ad hoc, sitting for Clark, J., recused.